 

Case 17-12417-BLS Doc77 Filed 06/27/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

IN RE: *
TIMOTHY J. SCOUT
* Case No. 17-12417-BLS

Debtor(s) Chapter 13
*
* cd * * * * * cd a * * ok *
U.S. BANK TRUST NATIONAL *
ASSOCIATION, AS TRUSTEE OF THE
TIKI SERIES I] TRUST * Objections Due: May 13, 2019 by 4:00 PM
Vv Movant x Hearing Date: May 21, 2019 at 10:00 AM

TIMOTHY J. SCOUT, Debtor,
Susan Scout, Co-Debtor, *
Michael B. Joseph, Trustee,

Respondents. *
* * * * * * * * * * * * *

ORDER TERMINATING AUTOMATIC STAY
UNDER SECTION 362 AND CO-DEBTOR STAY UNDER SECTION 1301 OF THE
BANKRUPTCY CODE

AND NOW, TO WIT, the creditor U.S. Bank Trust National Association, as Trustee of
the Tiki Series III Trust Motion for Relief from Automatic Stay and Co-Debtor Stay and Request
for Adequate Protection (Doc. No. 10 ) having been duly presented, heard and considered;

The Court finds the facts as stated in the creditor's motion.

IT IS HEREBY ORDERED that the Stay afforded by 11 U.S.C. § 362 and Co-Debtor
Stay of § 1301 and Fed. R. Bankr. P. 4001 and Fed. R. Bankr. P. 9014, for an order terminating
the automatic stay of 11 U.S.C. § 362 is hereby terminated so as to permit the creditor, its
servicers, successors and/or assigns, to enforce its security interest in 309 Birmingham Ave,
Wilmington, DE 19804, through foreclosure proceedings, judicial sale of the property and
whatever other legal remedies which may be available to the creditor under applicable State law;
it is further

File No.: DE201700000737

 
 

 

Case 17-12417-BLS Doc77 Filed 06/27/19 Page 2 of 2

ORDERED that the Debtors must pay $581.00 to SN Servicing Corporation for
attorney's fees and costs.

Date: &b aD | BY THE COURT:

The Hon6rable Brendan Linehan Shannon
U.S. Bankruptcy Court Judge

 

File No.: DE201700000737

 
